MEMORANDUM DECISION

Pursuant to Ind. Appellate Rule 65(D),                                     FILED
this Memorandum Decision shall not be                                 Jan 30 2017, 9:29 am
regarded as precedent or cited before any                                  CLERK
court except for the purpose of establishing                           Indiana Supreme Court
                                                                          Court of Appeals
the defense of res judicata, collateral                                     and Tax Court


estoppel, or the law of the case.


ATTORNEY FOR APPELLANTS                                   ATTORNEYS FOR APPELLEE
Jeremy K. Nix                                             Curtis T. Hill, Jr.
Matheny, Hahn, Denman & Nix, LLP                          Attorney General of Indiana
Huntington, Indiana                                       Robert J. Henke
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

In re the Termination of the                              January 30, 2017
Parent-Child Relationship of                              Court of Appeals Case No.
R.N. (Minor Child),                                       90A02-1606-JT-1459
and                                                       Appeal from the Wells Circuit
                                                          Court
R.S. (Mother) and A.N. (Father),
                                                          The Honorable Kenton W.
Appellants-Respondents,                                   Kiracofe, Judge

        v.                                                Trial Court Cause No.
                                                          90C01-1507-JT-41

Indiana Department of Child
Services,
Appellee-Petitioner.




Mathias, Judge.

Court of Appeals of Indiana | Memorandum Decision 90A02-1606-JT-1459 | January 30, 2017        Page 1 of 20
[1]   R.S. (“Mother”) and A.N. (“Father”) (collectively “the Parents”) appeal the

      order of the Wells Circuit Court terminating their parental rights to their minor

      child, R.N. (“Daughter”). On appeal, the Parents claim that the evidence was

      insufficient to support the trial court’s conclusions that (1) there was a

      reasonable probability that the conditions which resulted in Child’s removal

      from their custody would not be remedied, and (2) that termination of the

      parent-child relationship was in the best interests of Daughter.


[2]   We affirm.


                                      Facts and Procedural History

[3]   Daughter was born to Mother and Father in January 2013. On March 29, 2014,

      the Indiana Department of Child Services (“DCS”) received a report that

      Mother and Father had been using heroin and driving under the influence of

      heroin while Daughter and another child, Father’s sister, were in the vehicle.

      The report also stated that Mother and Father were trading their food stamps

      for drugs. DCS personnel attempted to find Mother and Father to investigate

      this report but were unable to contact them after repeated attempts.


[4]   On April 3, 2014, DCS went to an apartment in Decatur, Indiana, looking for

      Mother and Father. The person who answered the door denied that Mother and

      Father were at the apartment, but when DCS and law enforcement officers

      entered the apartment, they found Mother and Father. Mother and Father

      denied hiding from DCS and denied using drugs. They also submitted to oral

      swab drug tests. The police found alcohol, marijuana, and drug paraphernalia


      Court of Appeals of Indiana | Memorandum Decision 90A02-1606-JT-1459 | January 30, 2017   Page 2 of 20
      at the apartment. The results from the oral swab drug tests came back on April

      7, 2014, and showed that Mother tested positive for methadone and heroin and

      that Father tested positive for methadone. Accordingly, a DCS family case

      manager met with Mother and Father, who agreed to an informal adjustment

      and to work with DCS without the formal intervention of the courts. They also

      agreed to submit to further drug tests.

[5]   On April 9, 2014, DCS filed an action with the trial court alleging that

      Daughter was a child in need of services (“CHINS”) when the Parents again

      tested positive for drug use.1 Daughter was removed from the Parents’ care, and

      on April 10, 2014, the Parents admitted that Daughter needed services. After a

      subsequent dispositional hearing, the trial court ordered both Parents to

      participate in various services, which included home-based case management,

      supervised visitations with Daughter, substance abuse assessments and

      following any recommendations based on that assessment, and random drug

      testing. Mother was additionally ordered to obtain her high school diploma or

      GED. The Parents were further ordered to maintain weekly contact with DCS,

      accept announced and unannounced home visits by DCS personnel, and

      provide DCS with verification of income and paternity.




      1
       Father tested positive for use of methamphetamine, hydromorphone, morphine, methadone, and heroin
      and also had trace amounts of amphetamine in his system. Mother tested positive for morphine and had trace
      amounts of heroin in her system.

      Court of Appeals of Indiana | Memorandum Decision 90A02-1606-JT-1459 | January 30, 2017       Page 3 of 20
[6]   At a six-month review hearing held on November 7, 2014, the trial court found

      that Father had not been participating in the ordered services. Some of this was

      attributable to Father’s incarceration in June and July of that year following his

      arrest for driving while suspended. Father had been referred to group therapy

      for his substance abuse issues, but had yet to start it due to his incarceration.

      However, even when he was not incarcerated, Father frequently failed to

      participate in homebased services. Father was also unemployed and lacked

      stable housing. For her part, Mother had partially complied with the offered

      services but had missed several scheduled appointments with various service

      providers. Mother, too, was unemployed and lacked stable housing. She also

      admitted to taking pain medication for which she did not have a prescription,

      which was reflected in the results of three drugs screens that tested positive for

      low amounts of methadone, hydrocodone, and oxycodone.

[7]   The trial court held a permanency hearing on January 7, 2015. At the hearing,

      Daughter’s guardian ad litem (“GAL”) asked the court to change Daughter’s

      permanency plan from reunification with Parents to termination of their

      parental rights. The trial court found that Mother had recently tested positive

      for methamphetamine use and had failed to attend her therapy sessions,

      resulting in the therapy being cancelled. Although she had made some effort in

      the weeks leading to the hearing, Mother was still unemployed and had no

      source of income. Father had been released on probation, but a petition to

      revoke his probation had already been filed. Although Father completed his

      substance abuse assessment, he did not attend his group therapy sessions. He,


      Court of Appeals of Indiana | Memorandum Decision 90A02-1606-JT-1459 | January 30, 2017   Page 4 of 20
      too, was still unemployed and had no source of income. Still, the trial court

      denied the GAL’s request and continued with the permanency plan of

      reunification.


[8]   On May 28, 2015, the trial court held another permanency hearing, again

      finding that the Parents had not fully complied with services or cooperated with

      DCS. Daughter was placed with Mother’s aunt, and the permanency plan

      remained reunification.


[9]   After another permanency hearing held on September 8, 2015, the trial court

      changed the permanency plan from reunification with Parents to termination of

      their parental rights. The court found that daughter was doing well in her

      placement with Mother’s aunt. The trial court noted that Mother had not been

      fully compliant with the ordered services, although she had been attending

      visitation regularly. However, her compliance with drug testing was sporadic,

      and she tested positive in July for methamphetamine, amphetamine, and THC.2

      Moreover, Mother’s substance abuse counseling had been canceled because of

      her failure to attend. Father had visited Daughter only once between January

      and April of 2015. After April, he had again been incarcerated following the

      revocation of his probation. After being released from incarceration at the end

      of June 2015, Father attended four of five scheduled visitations with Daughter.

      However, his outpatient substance abuse treatment had been terminated due to




      2
          THC is the abbreviated name for tetrahydrocannabinol, the main active chemical in marijuana.


      Court of Appeals of Indiana | Memorandum Decision 90A02-1606-JT-1459 | January 30, 2017        Page 5 of 20
       noncompliance. He also had not submitted to all the required drug screens and

       had recently tested positive for THC.

[10]   On July 27, 2015, DCS filed a petition to terminate Mother and Father’s

       parental rights. A termination hearing was held on December 29, 2015. On

       April 28, 2016, the trial court terminated the Parents’ parental rights to

       Daughter by issuing findings of fact and conclusions of law which provided in

       relevant part as follows:


               2. [Daughter] has been removed from the care of [Mother] and
               [Father] for over 15 of the most recent 22 months. The child was
               detained by the Department of Child Services on April 9, 2014.


               3. [Daughter] has not returned home on a trial home visit to
               neither [Mother] nor [Father] since April 9, 2014.


               4. [Daughter] has been under a Dispositional Order from a
               hearing on April 22, 2014 with an order date of May 22, 2014.


               5. [Mother] has demonstrated an inability to adequately meet
               the basic needs of her children for food, clothing, and shelter for
               one and a half years. She has been incarcerated for portions of
               the case, is presently on home detention for the crime of dealing
               in a lookalike substance, lives in her grandfather’s house free of
               rent and obligation, and was close to obtaining unsupervised time
               with her daughter when she again tested positive for substances.
               While she was able to find employment during some portions of
               the case, she could not maintain a source of income to provide
               housing, transportation, or work on budgeting.


               6. [Mother] has demonstrated a pattern of not completing
               services she was ordered to participate in, including attending not

       Court of Appeals of Indiana | Memorandum Decision 90A02-1606-JT-1459 | January 30, 2017   Page 6 of 20
        participating consistently in home-based services meant to
        address employment, housing, budgeting, parenting, and housing
        and transportation. She did submit to random drug screens when
        she could be located, but consistently tested positive for
        substances she had no prescription for and for all types of illegal
        drugs. She completed an evaluation at Park Center, initiated
        services with Park Center, but was discharged from Park Center
        for failing to attend and complete services meant for substance
        abuse recovery and for treatment of Post Traumatic Stress
        Disorder.


        7. [Mother] has demonstrated a pattern of an inability to
        adequately parent her children. [Mother] admitted that she has
        struggled with mental health since she was diagnosed with Post
        Traumatic Stress Disorder and could no longer afford the
        medication for its treatment and has no future plan for how to
        parent [Daughter] except to say that she will do what she has to.


        8. There is a reasonable probability that because of [Mother]’s
        inability to adequately meet the basic needs of her children and
        her pattern of not completing services she was ordered to
        participate in, that the conditions that resulted in the child’s
        removal from the home have not been and will not be remedied.


        9. There is a reasonable probability that because of [Mother]’s
        struggle with mental illness and substance abuse that the reasons
        for the child’s placement outside of the home will not be
        remedied.


        10. [Father] has demonstrated an inability to adequately meet
        the basic needs of his children for food, clothing, and shelter for
        one and one half years. He has not had housing suitable for the
        child during that time, has been underemployed, and has been
        incarcerated for approximately one-third of the child in need of


Court of Appeals of Indiana | Memorandum Decision 90A02-1606-JT-1459 | January 30, 2017   Page 7 of 20
        services case. He has consistently tested positive for substances
        he has no prescription for and also for illegal substances.


        11. [Father] has demonstrated a pattern of not completing
        services he was ordered to participate in. He participated in
        visitation and home-based services at times when he was not
        incarcerated during the case. He did complete two assessments at
        Park Center for substance abuse treatment. It was recommended
        that he complete treatment. He did not complete treatment, so
        the second assessment was necessary for him to be accepted into
        Park Center again.


        12. There is a reasonable probability that because of [Father]’s
        inability to adequately meet the basic needs of his child and his
        pattern of not completing services he was ordered to participate
        in, that the conditions that resulted in the child’s removal from
        the home have not been and will not be remedied.


        13. There is a reasonable probability that because of [Father]’s
        struggle with substance dependency that the reasons for the
        child’s placement outside of the home will not be remedied.


        14. Termination of the parent-child relationship is in the best
        interest of the child.


        15. [Daughter] has been adjudicated [a] child[] in need of
        services, has a current need for placement, has been in placement
        for over fifteen months of the last twenty-two months, and the
        she has not been reunified with either her mother or father.


        16. There is a satisfactory plan for the care and treatment of the
        child. She is in a proposed adoptive home in licensed foster care.


Appellant’s App. pp. 45-46. Mother and Father now appeal.

Court of Appeals of Indiana | Memorandum Decision 90A02-1606-JT-1459 | January 30, 2017   Page 8 of 20
                                 Termination of Parental Rights

[11]   The purpose of terminating parental rights is not to punish parents but instead

       to protect their children. In re S.P.H., 806 N.E.2d 874, 880 (Ind. Ct. App. 2004).

       Although parental rights have a constitutional dimension, the law allows for

       their termination when the parties are unable or unwilling to meet their

       responsibilities as parents. Id. Indeed, parental interests must be subordinated to

       the child’s interests in determining the proper disposition of a petition to

       terminate parental rights. In re G.Y., 904 N.E.2d 1257, 1259 (Ind. 2009).


[12]   Indiana Code section 31-35-2-4(b)(2) provides that a petition to terminate

       parental rights must allege:


               (B)      that one (1) of the following is true:


                        (i)    There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for
                        placement outside the home of the parents will not be
                        remedied.


                        (ii)   There is a reasonable probability that the
                        continuation of the parent-child relationship poses a threat
                        to the well-being of the child.


                        (iii) The child has, on two (2) separate occasions, been
                        adjudicated a child in need of services;


               (C)      that termination is in the best interests of the child; and




       Court of Appeals of Indiana | Memorandum Decision 90A02-1606-JT-1459 | January 30, 2017   Page 9 of 20
               (D) that there is a satisfactory plan for the care and treatment
               of the child.


[13]   DCS must prove each element by clear and convincing evidence. Ind. Code §

       31-37-14-2; G.Y., 904 N.E.2d at 1261. Because Section 4(b)(2)(B) is written in

       the disjunctive, the trial court is required to find that only one prong of

       subsection (b)(2)(B) has been established by clear and convincing evidence. In re

       A.K., 924 N.E.3d 212, 220 (Ind. Ct. App. 2010).


[14]   Clear and convincing evidence need not establish that the continued custody of

       the parent is wholly inadequate for the child’s very survival. Bester v. Lake Cnty.

       Office of Family & Children, 839 N.E.2d 143, 147 (Ind. 2005). It is instead

       sufficient to show by clear and convincing evidence that the child’s emotional

       and physical development are put at risk by the parent’s custody. Id. If the court

       finds the allegations in a petition are true, the court shall terminate the parent-

       child relationship. Ind. Code § 31-35-2-8(a).


[15]   We have long had a highly deferential standard of review in cases involving the

       termination of parental rights. In re D.B., 942 N.E.2d 867, 871 (Ind. Ct. App.

       2011). We neither reweigh the evidence nor assess witness credibility. Id. We

       consider only the evidence and reasonable inferences favorable to the trial

       court’s judgment. Id. In deference to the trial court’s unique position to assess

       the evidence, we will set aside a judgment terminating a parent-child

       relationship only if it is clearly erroneous. Id. Clear error is that which leaves us

       with a definite and firm conviction that a mistake has been made. J.M. v. Marion


       Court of Appeals of Indiana | Memorandum Decision 90A02-1606-JT-1459 | January 30, 2017   Page 10 of 20
       Cnty. Office of Family & Children, 802 N.E.2d 40, 44 (Ind. Ct. App. 2004), trans.

       denied.


                              I. Conditions Resulting in Child’s Removal

[16]   Mother and Father attack the sufficiency of the evidence supporting the trial

       court’s decision to terminate their parental rights. First, they claim that the trial

       court erred in determining that there was a reasonable probability that the

       conditions which led to Daughter’s removal from the Parents would not be

       remedied.


[17]   When deciding whether there is a reasonable probability that the conditions

       resulting in a child’s removal or continued placement outside of a parent’s care

       will not be remedied, the trial court must determine a parent’s fitness to care for

       the child at the time of the termination hearing while also taking into

       consideration evidence of changed circumstances. A.D.S. v. Ind. Dep’t of Child

       Servs., 987 N.E.2d 1150, 1156-57 (Ind. Ct. App. 2013). However, the trial court

       may disregard efforts made only shortly before termination and weigh more

       heavily a parent’s history of conduct prior to those efforts. In re K.T.K., 989
N.E.2d 1225, 1234 (Ind. 2013).


[18]   Both Parents’ argument on this issue consists of attacking several of the

       conclusions set forth in the trial court’s termination order. When the trial court




       Court of Appeals of Indiana | Memorandum Decision 90A02-1606-JT-1459 | January 30, 2017   Page 11 of 20
       enters findings of fact and conclusions thereon,3 we apply a two-tiered standard

       of review: we first determine whether the evidence supports the findings and

       then determine whether the findings support the judgment. In re D.B., 942
N.E.2d at 871.

[19]   Mother first attacks the trial court’s conclusion that she “ha[d] been

       incarcerated for portions of the case.” Appellant’s App. p. 45. Mother argues

       that the trial court made no finding that she was incarcerated for a portion of

       the case and instead found only that she was convicted and sentenced to one

       year on probation and placed on home detention monitoring for 180 days.

       Mother, however, does not deny that she was arrested and charged with the

       crime of dealing in a look-alike substance. Indeed, she testified at the hearing

       that she spent four days in jail because of this charge. Tr. p. 44.


[20]   To the extent that Mother’s argument is that the trial court never made a

       specific “finding” regarding her stay in jail, this is not dispositive. If a trial court

       mischaracterizes a factual finding as a conclusion, or vice versa, we look past

       such labels to the substance of the trial court’s judgment. Fraley v. Minger, 829
N.E.2d 476, 482 (Ind. 2005). Here, the trial court made a factual statement

       regarding Mother’s incarceration, and this statement is supported by evidence




       3
        See Ind. Code § 31-35-2-8(c) (amended effective July 1, 2012 to require the court to enter findings of fact
       when terminating parental rights or dismissing a petition to terminate parental rights).

       Court of Appeals of Indiana | Memorandum Decision 90A02-1606-JT-1459 | January 30, 2017           Page 12 of 20
       in the record. Accordingly, we find no error in the trial court’s determination

       that Mother was incarcerated for a portion of the case.

[21]   Mother next argues that the trial court wrongly concluded that she “could not

       maintain a source of income to provide housing, transportation, or work on

       budgeting,” Appellant’s App. p. 45, because she was employed at the time of

       the termination hearing. However, at the hearing, Mother testified that she had

       been employed only sporadically. Specifically, she testified that she worked at

       Pretzel’s in January and February of 2015, then worked for “a couple of days”

       at CBS before quitting because she “wasn’t comfortable with the job or the

       people.” Tr. pp. 35-36. At the time of the December 29, 2015 termination

       hearing, Mother had been employed at Inventure since the end of November of

       that year. Given Mother’s sporadic employment history, we cannot say that the

       trial court clearly erred in concluding that Mother had been unable to maintain

       a source of income.4


[22]   Mother next attacks the trial court’s conclusion 6, quoted above, that she failed

       to complete services and tested positive for drug use. She claims that had “good

       attendance” in her group therapy sessions and had negative drug screens during

       the spring and early summer of 2015 and again immediately before the




       4
         Mother also complains that the trial court erred in concluding that she had no source of income to provide
       for housing. Mother notes that she had been living with her grandfather rent-free. However, this lasted only
       six months. Tr. p. 35. Mother testified that she and Father had moved in with Father’s father only a week
       before the termination hearing. None of this contradicts the trial court’s conclusion that Mother herself had
       insufficient income to afford housing.

       Court of Appeals of Indiana | Memorandum Decision 90A02-1606-JT-1459 | January 30, 2017          Page 13 of 20
       termination hearing. However, the trial court was well within its discretion to

       disregard any improvements Mother made immediately before the termination

       hearing and instead weigh more heavily her history of conduct. In re K.T.K.,
989 N.E.2d at 1234. Moreover, Mother does not actually claim that any part of

       conclusion 6 is factually incorrect. The evidence before the trial court clearly

       supported the trial court’s conclusion that Mother had a pattern of not

       completing the ordered services, consistently tested positive for drug use, and

       failed to complete the services intended to treat her substance abuse and mental

       health issues.


[23]   Mother next attacks the trial court’s conclusion 7, in which the court

       determined that Mother had “demonstrated a pattern of an inability to

       adequately parent her children,” struggled with mental health issues, and had

       no future plan to parent Daughter. Mother’s entire argument on this matter

       consists of the following: “However, Mother had been consistent in her

       parenting time with the R.N. throughout the CHINS case. Mother had been

       participating in reunification services and was benefiting from them.” This bald

       assertion of error falls short of making a cogent appellate argument. See Ind.

       Appellate Rule 46(A)(8)(a) (requiring appellate arguments to be supported by

       cogent reasoning); Sumbry v. Pera, 795 N.E.2d 470, 473 (Ind. Ct. App. 2003)

       (noting that arguments not supported by cogent reasoning are waived).

[24]   Furthermore, we note that ample evidence was before the trial court that

       Mother demonstrated an inability to address her substance abuse issues. She

       was arrested for dealing just two months before the termination hearing, and

       Court of Appeals of Indiana | Memorandum Decision 90A02-1606-JT-1459 | January 30, 2017   Page 14 of 20
       she tested positive for oxycodone the week prior to the termination hearing.

       Clearly, Mother was not benefitting from the services of which she did take

       advantage. It is true that the trial court found, at the May 28, 2015 review

       hearing, that Mother had been participating in and benefitting from

       reunification services. However, this fact alone does not negate the other

       serious, unresolved substance abuse issues Mother still had that demonstrated

       her inability to adequately parent her daughter. Mother also does not deny that

       there was evidence before the court that she suffered from post-traumatic stress

       disorder. Thus, we cannot say that the trial court’s conclusions regarding

       Mother’s mental health and substance abuse is clearly erroneous.

[25]   Father also attacks the trial court’s conclusions, specifically conclusions 10 and

       11 quoted above, regarding his inability to meet Daughter’s basic needs, his

       substance abuse, his employment, and failure to complete services. Father

       claims that he has been employed throughout the CHINS case, except for when

       he was incarcerated, and worked for several employers. However, the trial court

       did not state that Father had been unemployed; it found that Father had been

       incarcerated for almost one-third of the CHINS case and was underemployed

       when he was not incarcerated. This, combined with Father’s continued abuse of

       drugs, supports the trial court’s conclusion that Father had demonstrated an

       inability to meet Daughter’s basic needs. Nor are we persuaded that Father had

       adequate housing simply because he was living with Mother’s grandfather or

       his own father. In short, Father had not completed the ordered services,




       Court of Appeals of Indiana | Memorandum Decision 90A02-1606-JT-1459 | January 30, 2017   Page 15 of 20
       continued to test positive for drug use, did not have stable housing, and was

       either incarcerated or underemployed when not incarcerated.

[26]   The condition which led to Daughter’s removal was the Parents’ drug use.

       During the CHINS case, neither parent successfully completed substance abuse

       treatment, both parents repeatedly missed drug screens or tested positive for

       drug use, and Mother was twice convicted for drug offenses. Clearly, both

       parents have continuing substance abuse issues that have hampered their ability

       to adequately parent their daughter. Considering only the evidence that favors

       the trial court’s termination order, we conclude that there was sufficient

       evidence to support the trial court’s conclusion that there was a reasonable

       probability that the conditions which led to Daughter’s removal from the

       Parent’s care would not be remedied. See In re A.S., 17 N.E.3d 994, 1005 (Ind.

       Ct. App. 2014) (concluding that evidence supported trial court’s finding that the

       conditions that led to children’s removal, specifically parents’ substance abuse,

       would not be remedied, where mother’s substance abuse worsened, mother

       failed to participate in substance abuse treatment, and father abused drugs when

       the children were placed with him and failed to complete substance abuse

       treatment), trans. denied.


                                     II. The Best Interests of the Child

[27]   We also reject the Parents’ argument that the evidence was insufficient to

       support the trial court’s conclusion that termination of the parent-child

       relationship was in Daughter’s best interest. In determining what is in the best

       interests of the child, the trial court must look beyond the factors identified by
       Court of Appeals of Indiana | Memorandum Decision 90A02-1606-JT-1459 | January 30, 2017   Page 16 of 20
       DCS and look to the totality of the evidence. A.D.S., 987 N.E.2d at 1158. The

       trial court must subordinate the interests of the parent to those of the child, and

       the court need not wait until the child are irreversibly harmed before

       terminating the parent-child relationship. Id. Moreover, the recommendation by

       the case manager or child advocate to terminate parental rights, in addition to

       evidence that the conditions resulting in removal will not be remedied, is

       sufficient to show by clear and convincing evidence that termination is in the

       child’s best interests. Id.


[28]   Here, the GAL testified that, based on her twenty years of experience, it was

       her opinion that termination of the parent-child relationship was in Daughter’s

       best interests. The GAL’s testimony on why she believed this adequately

       summarizes this case:


               In this situation, the parents haven’t stopped abusing substances.
               We have 30 dirty drug screens through November that I’m aware
               without looking through the pile of drug screens that have been
               submitted into evidence. [Father] hasn’t even done substance
               abuse treatment to try to deal with his substance abuse issue and
               there are numerous different drugs that he has tested positive for.
               [Mother] has at least tried. She was working on the issue but
               unfortunately she started using again at the end of when she was
               finishing her group treatment and continued using through
               November we had some positive drug screens and now we have
               another one from just last week with [Mother]. The substance use
               and abuse with both of the parents is pervasive and its affecting
               every aspect of their lives which ultimately affects the way that
               they could maintain any kind of stability or try to possibly parent
               a child especially a toddler child who rel[ie]s on parents for
               everything still at this point and time.


       Court of Appeals of Indiana | Memorandum Decision 90A02-1606-JT-1459 | January 30, 2017   Page 17 of 20
        They are very young. They haven’t been able to maintain any
        kind of employment history. [Mother] even testified that she
        hasn’t been able to maintain a job for more than a month. I think
        with [Father] it was a couple of months that he maintained a job.
        They’ve been living off of other people in friends[’] and
        relatives[’] homes so they don’t they have any means of
        transportation. They have no way to provide for themselves and
        care for themselves let alone care for their child. Without jobs,
        without stable income, without stable housing, without any kind
        of transportation, without having driver’s license and having lots
        of bills for [Father] to be able to even get a driver’s license, they
        don’t have any way to properly care for themselves, let alone this
        child whose every need depends on a parent and that’s not even
        addressing the real issue that got us here which is the substance
        abuse.


        They have not been able to adequately deal with the fact that
        they have real substance abuse problems. They’re not short term
        problems; they’re long term problems and again the myriad of
        substances that they test positive for it’s not just prescription
        drugs, its illegal substances. There’s been cocaine and
        methamphetamines and heroin. Several of the drug tests have
        morphine, they have heroin in a couple of the drug tests too, the
        metabolite from heroin, but morphine is a metabolite for heroin.
        There are prescription drugs that at times one or the other has
        tested positive for so we haven’t been able to remedy anything
        that got us involved in this case to begin with.


        They are no close[r] to getting housing or maintaining a job than
        they were when this child was removed. They have to start
        substance abuse treatment. [Father] hasn’t even done it. [Mother]
        truthfully has to start almost back at the beginning because she’s
        been using since July of this year and she was finishing up her
        treatment in July and August of this year. There’s been no benefit
        from the services. They can’t talk about a reasonable plan or


Court of Appeals of Indiana | Memorandum Decision 90A02-1606-JT-1459 | January 30, 2017   Page 18 of 20
               work on budgeting or housing because they haven’t even been
               able to maintain stable employment so we don’t have an option.


               This child has been removed from her parents’ care for 20
               months and in a week, it will be 21 months that she will have
               been removed. Friday this child turns 3. At that point and time,
               she will have been removed 21 out of 36 months of her life. So
               she has spent more of her life in licensed foster care, a short
               period of time in relative placement, than she has living in the
               home with either of her two parents and so it’s time. We’ve given
               them ample opportunity because they were young, the
               Department gave them a longer opportunity to try and fix the
               problems and they just haven’t been able to do it. As sad as it is,
               it’s the best thing for this child. She needs to have stability. She
               needs to know where that stability is going to come from and her
               parents cannot provide that now and haven’t been able to show
               in the last 20 months that they could provide it ever so that’s
               where we are today. Its best for her to be able to move on and
               have a forever family and be adopted.


       Tr. pp. 106-07 (paragraph breaks added). Given this testimony, we cannot say

       that the trial court erred in determining that termination of the parent-child

       relationship was in the best interests of Daughter.


                                                 Conclusion

[29]   DCS presented sufficient evidence to support the trial court’s conclusion that

       there was a reasonable probability that the reason for the child’s removal from

       her parents — their use and abuse of drugs — would not be remedied. Instead,

       ample evidence suggested that the Parents still struggled with their substance

       abuse problems. The evidence was also sufficient to support the trial court’s

       conclusion that termination of the parent-child relationship was in the best

       Court of Appeals of Indiana | Memorandum Decision 90A02-1606-JT-1459 | January 30, 2017   Page 19 of 20
       interests of Daughter, who had been in foster care for over a year and a half,

       because the Parents still had not demonstrated that they could overcome their

       substance abuse problems and adequately provide for their child. Accordingly,

       we affirm the order of the trial court terminating Mother and Father’s parental

       rights to their daughter.


[30]   Affirmed.


       Baker, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 90A02-1606-JT-1459 | January 30, 2017   Page 20 of 20